DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6/24/2022, with respect to §102 have been fully considered and are persuasive.  The prior art rejections of 3/31/2022 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xia Li on 7/26/2022.

The application has been amended as follows: 
Claim 8. A communication method for a high-voltage pulse generator, which comprises a master controller and a sub-controller, with data transmitted between the master controller and the sub-controller at least comprise a first class of data and a second class of data, the second class of data at least comprise two types, the high- voltage pulse generator has higher requirements for real time performance of the first class of data than the second class of data;
wherein, the method comprises the following steps:
during a present instance of receiving the first class of data, receiving partial types of the second class of data;
during a next instance of receiving the first class of data, receiving other types of the second class of data; and repeatedly executing the steps until the reception of all types of the second class of data is completed, 
during each instance of receiving the first class of data, receiving all types of the first class of data.

Allowable Subject Matter
Claims 1, 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a communication method for a high-voltage pulse generator, which comprises a master controller and a sub-controller, with data transmitted between the master controller and the sub-controller at least comprising a first class of data and a second class of data, and the second class of data at least comprising two types, and the high-voltage pulse generator has higher requirements for real time performance of the first class of data than the second class of data; wherein, the method comprises the following steps:
during a present instance of transmitting the first class of data, transmitting partial types of the second class of data; and
during a next instance of transmitting the first class of data, transmitting other types of the second class of data; and repeatedly executing the step until the transmission of all types of the second class of data is completed.
The closest prior art, Gaur (US 8,020,065) discloses everything described above.
However, the prior art does not further disclose: 
during each instance of transmitting the first class of data, transmitting all types of the first class of data.

This limitation, in combination with the rest of the recited subject matter, distinguishes the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/26/2022